Citation Nr: 0002069	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to medications prescribed for a service-
connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran had active service from December 1980 to May 
1981, with additional periods of active duty for training in 
the Reserves thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which, in pertinent part, denied the 
veteran entitlement to service connection for hypertension as 
secondary to medications for a service-connected left 
shoulder disability.


FINDING OF FACT

The veteran has presented no competent medical evidence 
linking his hypertension to his service-connected humeral 
dislocation of the left shoulder, status post surgery 
secondary to recurrent dislocations.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypertension as secondary to service-connected humeral 
dislocation of the left shoulder, status post surgery is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran claims that medication prescribed for his 
service-connected humeral dislocation of the left shoulder, 
status post surgery, caused him to develop hypertension.  
Rating decisions of record confirm that the veteran is 
service-connected for humeral dislocation of the left 
shoulder, status post surgery, effective July 1997.  Medical 
treatment records confirm that the veteran has received 
treatment for his left shoulder disability and that he 
currently manifests essential arterial hypertension.  The 
record does not, however, demonstrate a relationship between 
the veteran's service-connected left shoulder disability or 
medications taken for same and his essential arterial 
hypertension.  In September 1997, a VA examiner specifically 
opined that the veteran's hypertension was not related to any 
trauma to his shoulder or to the use of any specific 
medication.  The veteran has not reported that there are 
outstanding records that demonstrate a connection between his 
hypertension and his service-connected humeral dislocation of 
the left shoulder, status post surgery.

The Board notes that the veteran's contentions are the only 
evidence linking his hypertension with his service-connected 
left shoulder disability.  The veteran, however, as a 
layperson with no medical training or expertise, and hence, 
his contentions by themselves do not constitute competent 
medical evidence of a nexus between his hypertension and his 
service-connected humeral dislocation of the left shoulder, 
status post surgery.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  In the absence of competent medical 
evidence establishing the necessary link, the claim of 
entitlement to service connection for hypertension as 
secondary to service- connected humeral dislocation of the 
left shoulder, status post surgery, is not well grounded.

The Board also notes that the veteran, through his 
representative, in his January 2000 informal hearing 
presentation, requested a remand on the basis that his 
September 1997 VA examination was inadequate because the 
examiner did not review his claims folder.  However, because 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); see also Morton v. West, 12 Vet. 
App. 477 (1999).  The Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of VA under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify him of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.

Regarding the underlying contention that certain M21-1 
provisions require a full development by the RO prior to 
making a well-grounded determination, the Board notes that it 
is required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well-grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom, Epps v. West, 118 S.Ct. 2348 (1998), the Federal 
Circuit upheld the Court's interpretation of 38 U.S.C.A. § 
5107(a) and held that VA has no duty to assist the claimant 
in the absence of a well-grounded claim.  Moreover, in the 
recent case of Morton, supra, the Court expressly rejected 
the argument that the provisions of the M21-1 manual require 
a duty to assist prior to the submission of a well-grounded 
claim.
ORDER

Entitlement to service connection for hypertension as 
secondary to medications prescribed for a service-connected 
left shoulder disability, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 


